COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Clifton Jerry Francis, Jr. v. Adrian Garcia, Sheriff; Harris County
                          Sheriff Office; and Harris County, Texas

Appellate case number:    01-14-00540-CV

Trial court case number: 2014-25685

Trial court:              190th District Court of Harris County

        On July 17, 2014, appellant, Clifton Jerry Francis, filed an affidavit of indigence in this
Court in the above-referenced appeal. See TEX. R. APP. P. 20.1(a)(2). On August 12, 2014, we
referred the affidavit to the trial court. See TEX. R. APP. P. 20.1(c)(1), (d), (h)(4). On September
29, 2014, the District Clerk of Harris County timely filed a contest to the affidavit. See TEX. R.
APP. P. 20.1(e)(1). The trial court, therefore, was required to either conduct a hearing or sign an
order extending the time to conduct the hearing by October 9, 2014. See TEX. R. APP. P.
20.1(i)(2), (3). Further, to properly sustain the contest, the trial court was required to sign an
order sustaining the contest within the prescribed period for the hearing. See TEX. R. APP. P.
20.1(i)(4). The clerk’s record filed in this Court does not reflect that the trial court signed an
order extending the period for the hearing or ruled on the contest by October 9, 2014.
Accordingly, the allegations in the affidavit are deemed true, and appellant is entitled to proceed
without advance payment of costs. See id.

       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.

       It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in
Texas Rule of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(k).

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: February 5, 2015